 1   Christopher C. McNatt, Jr. (SBN 174559)
     cmcnatt@scopelitis.com
 2   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LLP
     2 North Lake Avenue, Suite 560
 3   Pasadena, CA 91101
     P: 626-795-4700
 4   F: 626-795-4790
 5   Christopher J. Eckhart (SBN 331414)
     ceckhart@scopelitis.com
 6   E. Ashley Paynter (SBN 333428)
     apaynter@scopelitis.com
 7   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
     10 West Market Street, Suite 1400
 8   Indianapolis, IN 46204
     P: 317-637-1777
 9   F: 317-687-2414
10   Attorneys for Defendants,
     Quality Carriers, Inc. and Quality Distribution, Inc.
11
     (additional counsel listed on next page)
12
13                          UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15
   CLAYTON SALTER, individually, and                Case No.: 2:20-cv-00479-JFW-JPR
16 on behalf of all others similarly situated,
17          Plaintiff,                              DEFENDANTS’ SEPARATE
                                                    DOCUMENT OF DEPOSITION
18    vs.                                           QUESTIONS, ANSWERS AND
19                                                  CITATIONS IN SUPPORT OF
                                                    MOTION FOR PARTIAL
   QUALITY CARRIERS, INC., an Illinois              SUMMARY JUDGMENT –
20 Corporation; QUALITY DISTRIBUTION,
                                                    DEPOSITION OF CLAYTON
   INC., a Florida Corporation; and DOES 1          SALTER
21 through 100, inclusive,
22
            Defendants.                             Hearing Date:   October 4, 2021
23                                                  Time:           1:30 PM
                                                    Courtroom:      7A
24                                                  Judge:          Hon. John F. Walter
25
26
27
28
 1   Jared S. Kramer, admitted Pro Hac Vice
     jskramer@scopelitis.com
 2   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
     30 West Monroe Street, Suite 1600
 3   Chicago, IL 60603
     P: 312-255-7200
 4   F: 312-422-1224
 5   Andrew R. Brehm, admitted Pro Hac Vice
     abrehm@scopelitis.com
 6   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
     330 E. Kilbourn Avenue, Suite 827
 7   Milwaukee, WI 53202
     P: 414-219-8500
 8   F: 414-278-0618
 9   Attorneys for Defendants,
     Quality Carriers, Inc. and Quality Distribution, Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1             Pursuant to Section 4(b) of the Court’s Amended Scheduling and Case
 2   Management Order, dated October 1, 2020 (Dkt. No. 39), Defendants submit the
 3   following document containing only those questions and answers, and any objections
 4   made at the time of the deposition to those questions, that Defendants are relying on to
 5   support their Motion for Partial Summary Judgment from the deposition of Clayton
 6   Salter.
 7   Deposition of Clayton Salter (Salter Dep.) at 42:17-21:
 8         Q. All right. So what year -- do you remember about what year you were hired
 9   at Quality?
10         A. I believe it was sometime in 2007, I believe.
11   Salter Dep. at 48:17-49:20:
12         Q. What kind of commodities were you hauling?
13         A. Sodium hydrochloride, bleach.
14         Q. Bleach? And was that -- so was that HAZMAT?
15         A. Yes.
16         Q. And in all of your time at Quality, from 2008 ‘til your relationship with
17   them ended, were you always hauling HAZMAT?
18         A. Yes.
19         Q. Did you ever haul a load, during that whole time period, that was not
20   HAZMAT?
21         A. Maybe a few times.
22         Q. A few -- less than five?
23         A. Probably about -- probably a little bit more than five.
24         Q. Less than 10?
25         A. Probably around 10.
26         Q. Okay. And in that whole time period, because when did your relationship
27   with Quality end?
28         A. You said, when did my relationship end?

                                               1
 1         Q. With Quality, yeah.
 2         A. I really don’t -- can’t give you a specific date, but it was 2019.
 3         Q. So was that in the first half of the year or the second half of the year?
 4         A. I believe the second half.
 5   Salter Dep. at 66:1-67:2:
 6         Q. And in Santa Fe Springs is that a Quality facility or is that a facility of some
 7   other company?
 8         A. Another company.
 9         Q. What company is that?
10         A. That’s called Olin alkalite -- Alkaline Corporation, it’s called Olin.
11         Q. Okay. So if we call it Olin you’ll know what I’m talking about?
12         A. Yes.
13         Q. We can agree that’s Santa Fe Springs location of the company?
14         A. Yes.
15         Q. Okay. And so during your whole -- your whole time period at Quality, were
16   you primarily delivering bleach for Olin?
17         A. Yes.
18         Q. Okay. Did you -- about what percentage of the loads that you hauled during
19   that whole time period at Quality were Olin loads?
20         A. What percentage of -- can you repeat that?
21         Q. Yeah. About what percentage of all the loads that you hauled during that
22   whole time period at Quality were Olin loads?
23         A. I could say 99 percent.
24   Salter Dep. at 183:11-14:
25         Q. Okay. All right. So as a professional driver, you had to comply with the
26   federal hours of service rules; is that correct?
27         A. Yes.
28

                                                 2
 1   Salter Dep. at 135:20-139:1:
 2            Q. Okay. And in the contract you agreed that you would be paid a percentage
 3   of the load for the services you provided; correct?
 4            A. Yes.
 5            Q. Okay. And the services that you provided to Quality, what were those?
 6            A. Just a class A driver.
 7            Q. So you had to --
 8            A. Load, unload to different customers.
 9            Q. And when you say customers -- I’m sorry, go ahead.
10            A. Outside -- outside – different customers for Olin.
11            Q. Okay. And so to deliver those loads to Olin’s customers you would have to
12   load the trailer; is that right?
13            A. Yes.
14            Q. And all the things that we talked about earlier, that you would have to do to
15   get the trailer loaded; right?
16            A. Yes.
17            Q. And then you would drive the trailer to Olin’s customers; is that right?
18            A. Yes.
19            Q. And maybe you would have to fuel in there; is that right?
20            A. What was that?
21            Q. Maybe you would have to fuel at some point; is that right?
22            A. Yes.
23            Q. And would you have to do pre- and post-trip inspections?
24            A. Yes.
25            Q. And you would have to get to Olin’s customer and then unload the trailer;
26   right?
27            A. Yes.
28

                                                  3
 1          Q. And in unloading the trailer would you have to do all those things we
 2   discussed earlier in the deposition?
 3         MR. BASS: Vague and ambiguous. You can answer.
 4         BY MS. PAYNTER:
 5         Q. When we talked earlier in the deposition about the process of unloading the
 6   trailer do you remember that testimony?
 7         A. Yes.
 8         Q. And so when -- when you would have to unload the trailer at Olin’s
 9   customer would you have to do all of those steps to unload the trailer?
10         A. The ones that we talked about?
11         Q. Yes.
12         A. As far as unloading?
13         Q. Yes.
14         A. Yes.
15         Q. Yes? Okay. And is another part of the services that you provided doing
16   paperwork with Olin’s customer?
17         A. What’s the question, can you repeat it?
18         MS. PAYNTER: Yes, I certainly can. As a matter of fact, Sandra, can you read
19   that back, please?
20         (Question, “And is another part of the services that you provided doing
21   paperwork with Olin’s customer,” read back by the reporter.)
22         A. Yes.
23         Q. Were there any other services that you provided, in addition to the loading,
24   unloading of the trailer, was waiting, for example, a part of the services sometimes
25   you had to provide?
26         MR. BASS: Vague and ambiguous as to time.
27         BY MS. PAYNTER:
28

                                               4
 1                Q. After 2015, was waiting sometimes part of the services you would provide
 2   to Quality and its customers?
 3                A. Yes.
 4
 5   Dated: September 3, 2021                          Respectfully submitted,
 6                                                     /s/ Christopher J. Eckhart
 7                                                     Christopher J. Eckhart

 8                                                     Attorney for Defendants, Quality Carriers,
                                                       Inc. and Quality Distribution, Inc.
 9   4842-6489-5737, v. 1


10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
